- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of June, 2010 Commission File Number 001-14491 TIM PARTICIPAÇÕES S.A. (Exact name of registrant as specified in its charter) TIM PARTICIPAÇÕES S.A. (Translation of Registrant's name into English) Av. das Américas, 3434, Bloco 1, 7º andar  Parte 22640-102 Rio de Janeiro, RJ, Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X TIM PARTICIPAÇÕES S.A. Publicly Held Company CNPJ/MF 02.558.115/0001 -21 NIRE 33.300.276.963 NOTICE TO THE MARKET DIVIDENDS PER SHARE Dear Shareholders, TIM Participações S.A. informs that, in accordance with the Companys Annual and Extraordinary Shareholders Meeting held on April 27 th , 2010, the outstanding balance of the Net Profits, in the amount of two hundred and four million, one hundred and forty eight thousand, six hundred and eighty six Reais and six cents (R$204,148,686.06), will be fully distributed as dividends to the Companys preferred shareholders, resulting in a dividend of R$0.125056349 per preferred share. The shareholders that have purchased shares until April 27 th , 2010, inclusively, are entitled to dividend rights. The shares purchased from April 28 th , 2010 shall not be entitled to dividend rights. The payment of the related dividend will be on June 25 th , 2010. Rio de Janeiro  RJ, June 14 th , 2010. TIM Participações S.A. Claudio Zezza Chief Financial and Investor Relations Officer 1 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TIM PARTICIPAÇÕES S.A. Date: June 1 4, 2010 By: /s/ Claudio Zezza Name: Claudio Zezza Title: CFO and Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will a ctually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
